           Case 1:20-cv-02392-VEC Document 28 Filed 05/18/20 Page 1 of 2



                                                                   USDC SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
------------------------------------------------------------   X   DOC #:
PAKISTAN TEHREEK-E-INSAF USA LLC                               :   DATE FILED: 05/18/2020
a/k/a PTI USA, LLC,                                            :
                                                               :
                                        Plaintiff,             :
                                                               :   20-CV-2392 (VEC)
               -against-                                       :
                                                               :        ORDER
                                                               :
PTI USA and JOHN DOE, a fictitious person                      :
in charge of the organization,                                 :
                                                               :
                                         Defendants.           :
------------------------------------------------------------   X


VALERIE CAPRONI, United States District Judge:

         WHEREAS Plaintiff has filed, ex parte, a memorandum of law and a supplemental

declaration stating, in general terms, the types of information that defense counsel reportedly

received from a pre-suit consultation with Plaintiff’s purported representative, Mr. Imran Igra,

Dkt. 27;

         WHEREAS only Exhibit B to the supplemental declaration appears to be a privileged

communication;

         WHEREAS Defendant needs access to the remaining materials in order to respond to

Plaintiff’s arguments;

         WHEREAS Exhibits A and C of the declaration would otherwise be discoverable to

resolve the issue of Mr. Igra’s authority to commence this action on Plaintiff’s behalf; and

         WHEREAS Plaintiff’s supplemental declaration and memorandum of law otherwise

speak in general terms and fail to demonstrate why they should remain under seal and ex parte,

particularly given prior public filings in this case;
          Case 1:20-cv-02392-VEC Document 28 Filed 05/18/20 Page 2 of 2



        IT IS HEREBY ORDERED THAT Plaintiff must publicly file the supplemental

declaration, except for Exhibit B, and the memorandum of law on ECF, no later than noon on

May 19, 2020. The Court further notes that documents filed under seal with the Court are part of

the Court’s record and will not be destroyed following the conclusion of the case, contrary to

Plaintiff’s request.



SO ORDERED.


Dated: May 18, 2020
      New York, NY
                                                            ______________________________
                                                                  VALERIE CAPRONI
                                                                  United States District Judge




                                              2 of 2
